Title: To James Madison from Edward Stevens, 21 April 1802 (Abstract)
From: Stevens, Edward
To: Madison, James


21 April 1802, Philadelphia. Has received JM’s letter of 17 Apr. and is obliged for JM’s attention to his claim. Is well aware of the difficulties arising from the lack of official documentation, but “the several Sums I have charged were actually expended in the public Service, from a Firm Persuasion that they would be reimbursed, and I thought myself authorised by my verbal Instructions to incur these Expences.” Trusts they will be accepted on the “Principle of Equity.” Has authorized his friend Dr. Thornton to present the claim to the Treasury Department on his behalf. Requests JM to assist Thornton with “any other Formalities that it may be necessary to comply with.” Introduces the bearer, Robert Cummings, “a respectable Merchant of the Island of St: Croix, who goes to Washington on Business with the Government of the U. States.”
 

   
   RC (DLC). 2 pp.


